Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bianchi, J.), *794rendered October 6, 1988, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, the indictment is dismissed, and the matter is remitted to the Supreme Court, Kings County, for entry of an order in its discretion pursuant to CPL 160.50. No questions of fact have been raised or considered.
As the People properly concede, the defendant’s motion to dismiss the indictment pursuant to CPL 30.30 should have been granted, inasmuch as the prosecution’s unexcused delay in being ready for trial exceeded the six-month statutory time limit (see, People v Correa, 77 NY2d 930). Accordingly, the judgment must be reversed and the indictment must be dismissed.
In view of this disposition, we do not consider the defendant’s remaining contentions. Bracken, J. P., Sullivan, Rosenblatt and Lawrence, JJ., concur.